DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/10/2022.
Claims 1-9 are pending.
Claims 1 and 7-9 are amended.


Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicants' arguments dated 01/10/2022 on pages 8-12 have been fully considered in view of amended claims 1, 8, and 9, and, subsequent to an updated search of relevant prior art, are persuasive. This application is therefore allowed for reasons deemed to be of record. While Matsumura discloses a control system with a first controller and a drive device that drives a motor and a second controller with safety functions whose patterns can be monitored, and while Siemens teaches tracing data ina safety function system, none of the references taken either alone or in combination with the prior art of record disclose:


(Claim 1) "…a first controller comprising a data tracing module; and a drive device that drives a motor in accordance with a first command from the first controller, wherein the drive device has a plurality of safety functions with respect to the motor, the control system further comprising: a second controller that transmits a second command in accordance with a type of a safety function to be executed to the drive device; the data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command and tracing conditions for the state value set in a support device; and the support device for receiving setting of a collection target data group and receiving setting of the tracing conditions for the state value in the control system, wherein the collection target data group comprises the state value indicating the operation state of the motor, the support device comprising: a storage for storing collection candidate information that associates data groups of collection candidates in the control system with types of the plurality of safety functions;…,


(Claim 8) "…a first controller comprising a data tracing module; and a drive device that drives a motor in accordance with a first command from the first controller, wherein the drive device has a plurality of safety functions with respect to the motor, the control system further comprising: a second controller that transmits a second command in accordance with a type of a safety function to be executed to the drive device; and the data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command and tracing conditions for the state value set in the support device, the support device comprising: a data receiving section that receives setting of a collection target data group and receiving setting of the tracing conditions for the state value in the control system, wherein the collection target data group comprises the state value; a storage for storing collection candidate information that associates data groups of collection candidates in the control 

(Claim 9) "…a first controller comprising a data tracing module; and a drive device that drives a motor in accordance with a first command from the first controller, wherein the drive device has a plurality of safety functions with respect to the motor, the control system further comprising: a second controller that transmits a second command in accordance with a type of a safety function to be executed to the drive device; and the data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command and tracing conditions for the state value set in the support program, the support program causing the computer to execute the steps of: receiving setting of a collection target data group and receiving setting of the tracing conditions for the state value in the control system, the collection target data group comprising the state value; acquiring collection candidate information that associates data groups of 5Customer No.: 31561 Docket No.: 106431-US-540-PCT Application No.: 17/267,038 collection candidates in the control system with types of the plurality of safety functions; receiving selection of one safety function from among the plurality of safety functions…",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117